PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/080,613
Filing Date: 8/28/2018
Appellant(s): Mohamed R. MAHFOUZ



__________________
Ryan L. WILLIS (48,787)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/5/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant’s arguments filed 5/20/2022 with respect to claims 1-13, 21-25 and 39-40 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 5/20/2022.
Appellant argues that (A) Mahfouz et al. 067, Mahfouz et al. 998 and Hong et al. do not anticipate/render obvious the present invention because Mahfouz et al. 067, Mahfouz et al. 998 and Hong et al. do not disclose “an electronic central data storage communicatively coupled to at least one database comprising at least one of a statistical anatomical atlas and a kinematic database,” etc. in the previously presented and/or presently amended claims, and (B) the Appellant’s claimed invention is directed to statutory matter. Examiner respectfully disagrees with Appellant’s arguments.
With respect to argument (A), Appellant argues that the Examiner’s mapping of the element “electronic central data storage” is “inconsistent with its usage in Appellant’s specification…” While Appellant’s claims are interpreted in light of Appellant’s specification, the Examiner holds that his mapping of Appellant’s recitation of “an electronic central data storage communicatively coupled to at least one database comprising at least one of a statistical anatomical atlas and a kinematic database” is not in error:
an electronic central data storage (Mahfouz et al. 067, data may be stored on a portable hard drive; [0069]) communicatively coupled to at least one database (Mahfouz et al. 067, data from the portable hard drive (central storage) may be transferred to a computer which has databases; [0069]) comprising at least one of a statistical anatomical atlas and a kinematic database (Mahfouz et al. 067, a database including empirical mathematical descriptions of the motion of a plurality of actual bones through ranges of motion; Abstract; the software includes a plurality of  bone models of femur, tibia, and patella; [0045]).
If further support of Examiner’s position, paragraph [0069] of Mahfouz et al. 067 also recites that “…data can be transmitted and stored in a computer wirelessly” which also renders Appellant’s argument moot regarding the term “central.” Appellant’s argument is not persuasive.
Appellant also argues that Mahfouz et al. 998 does not disclose “to record changes of a virtual anatomical model over time and to generate a file embodying those changes over a given period of time. Again, the Examiner holds that his mapping of Appellant’s recitation of “to record changes of a virtual anatomical model over time and to generate a file embodying those changes over a given period of time” is not in error:
recording changes in the virtual anatomical model over a given period of time (Mahfouz et al. 998, 3-D model of the joint stored in the memory (to be stored the 3-D model must be recorded); joint kinematics model generate models of the visual movement of the joint (changes in the direction of the bone and joint over a time period); claim 8; [0160])
generating a file embodying the virtual anatomical model and associated changes over the given period of time (Mahfouz et al. 998, 3-D model of the joint stored in the memory (saved in a data file); joint kinematics model generate models of the visual movement of the joint (changes in the direction of the bone and joint over a period of time); claim 8; [0160]).
Mahfouz et al. 998 further recites at paragraph [0111] that “the ultrasound module 52 observes and receives the ultrasound echo signal over a receiving period of time.” Appellant’s argument is not persuasive.
Respectfully, the Examiner has articulated a proper motivation statement to combine Mahfouz et al. 067 and Mahfouz et al. 998 (to provide display to a user to allow evaluation of the relative motions of the bones and tissues comprising the joint (Mahfouz et al. 998, [0160])), and the Examiner notes that even if the Examiner’s motivational statement was insufficient, a 103 rejection does not turn on a motivational statement. Appellant’s argument is not persuasive.
Appellant also argues that the Examiner has failed to articulate a proper motivation to combine Hong et al. Respectfully, the Examiner has articulated a proper motivation statement to combine Mahfouz et al. 067 and Hong et al. (to provide display of the motion tracking device settings (Hong et al., [0003])), and the Examiner notes that even if the Examiner’s motivational statement was insufficient, a 103 rejection does not turn on a motivational statement. 
If further support of Examiner’s position, paragraphs [0148], [0153] and [0226] of Hong et al. articulate further advantages of a “motion tracking device including a display.” Appellant’s argument is not persuasive.
In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, the Examiner respectfully submits that obviousness is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, the Examiner respectfully submits that he has at least satisfied the burden of presenting a prima facie case of obviousness, since he has presented evidence of corresponding claim elements in the prior art and has expressly articulated the combinations and the motivations for combinations that fairly suggest Appellant's claimed invention (dated 8/28/2018, 3/11/2020, 1/8/2021). 
In addition, the Examiner recognizes obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
Additionally, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. However, although the Examiner agrees that the motivation or suggestion to make modifications must be articulated, it is respectfully contended that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
As such, it is respectfully submitted that an explanation based on logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention that support a holding of obviousness has been adequately provided by the motivations and reasons indicated by the Examiner in the prior Office Actions (paper dated 7/8/2020, 5/5/2021), Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter., 4/22/1993). Appellant’s argument is not persuasive.
101 Responses 
As per Appellant’s argument (B), Appellant’s remarks with regard to the statutory nature of Appellant’s claimed invention are addressed in the 5/5/2021 Office Action. 
Direction 
Appellant argues that Appellant’s invention is not directed to “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” and that none of Appellant’s claims recite “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database.” The Examiner respectfully disagrees and has explicitly mapped the elements of Appellant’s claims that are directed to the abstract idea of “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database.” 
Appellant gathers pre-operative, intraoperative and post-operative data and communicating this data to a central database using the steps of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models.”
Appellant’s step of “transmitting” is a step of “gathering.” Appellant’s “motion tracking data” consists of “pre-operative, intraoperative and post-operative data.” Appellant’s argument is not persuasive.
Appellant’s Machine 
Even though Appellant claims a “machine,” Appellant’s machine performs and abstract idea without more. Appellant’s argument is not persuasive. 
Mental Process
Claim(s) 1, 21 and 40 is/are directed to the abstract idea of “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. (Appellant’s Specification, Abstract, paragraph(s) [0002], [0058]), etc., as explained in detail above, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-13, 21-25 and 39-40 recite an abstract idea.
Appellant’s claims are directed to the abstract idea of gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database. The claimed method requires the steps of “displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models,” etc. This mental process of gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database demonstrates that Appellant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”).
Information Processing Computer
Further, Appellant’s claimed invention is directed to “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. (Appellant’s Specification, Abstract, [0002], [0058]) through the steps of “gathering pre-operative, intraoperative and post-operative data and communicating this data to a central database,” etc. Therefore, Appellant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Appellant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Appellant’s argument is not persuasive.
Appellant Admission 
Appellant discloses on page 11 of Appellant’s 1/8/2021 Remarks that Appellant’s claimed motion tracking devices and visual display are, at bottom, directed to the collection, organization, grouping and storage of data. The motion tracking devices and visual display recited in Appellant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Appellant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Appellant’s argument is not persuasive. 
The Claims Do Not Pre-Empt Every Application
While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Appellant’s argument is not persuasive. 
BASCOM Global Internet Services and Pre-Emption
Further, the claims in BASCOM Global Internet Services v. AT&T Mobility, LLC provide a technical solution to a problem rooted in computer technology (i.e. filtering Internet content). The claims are directed to the abstract idea of filtering content on the Internet on generic computer components performing conventional activities. However, the claims carve out a specific location for the filtering system (a remote ISP server) and require the filtering system to give users the ability to customize filtering for their individual network accounts, and are thus are not pre-emptive. The claims are an improvement over prior art filters that were susceptible to hacking and dependent on local hardware and software or confined to an inflexible on-size-fits-all scheme. Simply adding a generic computing device that performs routine and conventional functions or presenting abstract claims that are directed to generalized steps to be performed on a computer using conventional computer activity (i.e. displaying anatomical models, transmitting motion tracking data, processing motion tracing data, displaying real-time positions on anatomical models, etc.) is not equivalent or similar to addressing the Internet filtering challenge as is the case in BASCOM Global Internet Services v. AT&T Mobility, LLC While the claims are directed to a process that is performed on a computer, they are not directed to an Internet filtering challenge.  In fact, the claims are not directed to the filtering Internet content at all or functions that are particular to Internet filtering as is the case in the claims of BASCOM Global Internet Services v. AT&T Mobility, LLC.  Therefore, because the claims fail to provide a technical solution to any Internet filtering challenges, the ordered combination of limitations do not amount to significantly more than a method of managing interactions between people and thus grouped as a certain method of organizing human interactions. Accordingly, the claims recite an abstract idea. As explained above, this judicial exception is not integrated into a practical application. Further, as explained above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible. Appellant’s argument is not persuasive. Appellant’s argument is not persuasive.




For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHARLES P COLEMAN/
Examiner, Art Unit 3626

Conferees:
/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                            
/RACHELLE L REICHERT/            Primary Examiner, Art Unit 3686                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.